PER CURIAM.
Role Model Builders, Inc. (“Role Model”) appeals á final judgment which confirmed an arbitration judgment which determined, among other things, John Lanzetta’s entitlement to attorney’s fees. We affirm based upon our conclusion that Role Model waived its ability to contest the arbitrator’s judgment where it did not move to either vacate or modify the arbitration award within the applicable time period. See Sachs v. Dean Witter Reynolds, Inc., 584 So.2d 211 (Fla. 3d DCA 1991).
Affirmed.